 In the Matter of BREWERY PROPRIETORS OF MILWAUKEE, WISCONSIN;PABST BREWING COMPANY; JOS. SCHLITZ BREWING COMPANY; MILLERBREWING COMPANY; BLATZ BREWING COMPANY; A. GETTELMANBREWING COMPANY; INDEPENDENT MILWAUKEE BREWERY; MA-TUSHKA CO., INC.; CAPITOL BREWING CO. OF MILWAUKEE, INC.; FoxHEAD WAUKESHA CORPORATION; AND KINGSBURY BREWERIES COM-PANY, DISTRIBUTORSandINTERNATIONAL UNION OF UNITED BREWERY,FLOUR, CEREAL & SOFT DRINK WORKERS OF AMERICA, AND ITS LOCAL,BREWERY WORKERS UNION No. 9Case No. 13-R-2880.-Decided June 7, 1945Mr. Benjamin B. Salvaty, Jr.,for the Board.Lines, Spooner & Quarles,byMessrs. Leo Mann and M. H. Herriott,ofMilwaukee,Wis., for the Proprietors, the Association, and the Com-panies.Mr. Ray A. Bailey,of Milwaukee, Wis., for the I. A. M.Mr. Martin F.-O'Donoghue,ofWashington, D. C., for the Union.ll[rDonald H. Frank,of counsel to the Board.DECISIONAND-DIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon an amended petition duly filed by 'International Union of UnitedBrewery, Flour, Cereal & Soft Drink Workers of America, and its local,Brewery Workers Union No. 9, herein called the Union,' alleging that aquestion affecting commerce had arisen concerning the representation ofemployees of the members of Brewery Proprietors of Milwaukee, Wiscon-sin, herein called the Proprietors, namely, Pabst Brewing Company ; Jos.Schlitz Brewing Company; Miller Brewing Company; Blatz Brewing Com-pany ; A. Gettelman Brewing Company ; Independent Milwaukee Brewery ;Matushka Co., Inc.; Capitol Brewing Co. of Milwaukee, Inc. ; Fox HeadWaukesha Corporation ; and Kingsbury'Breweries Company, Distributors,1The designation of the Union appears herein asamended at thehearing62 N. L R. B, No. 25.163 164DECISIONS OF NATIONAL LABOR RELATIONS BOARDall ofMilwaukee,Wisconsin, herein called the Companies, and NationalLabor Relations Board provided for an appropriate hearing upon due noticebefore John R. Hill, Trial Examiner. Said hearing was held at Milwaukee,Wisconsin, on April 25, 1945. The Proprietors and the Union appearedand participated. All parties were afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bearingon the issues. The Trial Examiner's rulings made at the hearings are freefrom prejudicial error and are hereby affirmed. All parties were affordedan opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANIESBrewery Proprietors of Milwaukee, Wisconsin, is an informal voluntaryorganization composed of seven brewery companies and three beer-distrib-uting companies, which comprise the entire brewing and beer-distributingindustry in Milwaukee. We are here concerned solely with the Milwaukeeoperations of the member Companies.' The Companies, other thanMatushka Co., Inc., are listed, and the volume-of their business is indicated,in the following chart :Name of CompanyValue ofraw materialspurchased in1944Percentagecoming fromoutsideWisconsinAmountofsalesPercentagegoing outsideWisconsinJos Schlitz Brewing Co$10,000,00090$70,000,00090Pabst Biewing Co5,000,0008837,000,00085Miller Brewing Co1,800,0003515,000,00062Blatz Biewing Co4,000,0005520,000,0006.5A Gettelm,ui Bee%ing Co500,000251,500,00010Kmgsbur y 13rewei ies Co'400,000253,000,00050Independent Milwaukee Biewery300,000301,600,00035Capitol Brewing Co of Milwaukee, Inc50,00025525,00090Fox Head Waukesha Corp-1400,00012,750,000742Counsel for the Proprietors also appeared on behalf of the individual member Companies, and onbehalf of the Milwaukee Brewers' Association, herein called the Association ElectucalWoik,rs'Union No 494, I B E W , A F L ; United Brotherhood of Carpenters & Joiners of America,A F L , Sheet Metal Workers Association, Local No 24, A F L ; Steam Fitters Beneficial andProtective Association, R F I. , Coopers' Local No 30, A F. L , Painters Union Local 2781, A FL ; Hod Carriers, Building Construction, Highway Pavers, Sewer and Tunnel Workers Local No 113,A F L ; Plumbers and Gas Fitters Union No 75, A F L ; Auto Truck Drivers Joint Council No50,A F. L ; International Brotherhood of Firemen & Oilers, International Union of Operating En-gineers, Local 311, and International Brotherhood of Blacksmiths, Drop Forgers and Helpers, A FL , were served with Notice of Hearing but failed to appear at the hearing Inteinational AssociationofMachinists (AFL) was likewise served, and appeared at the hearing but did not move to interveneor otherwise participate3Each of the member Companies is incorporated in the State of Wisconsin except Pabst BrewingCompany, which is a Delaware corporation4Kingsbury Breweries Company operates its brewery at ManitowocWisconsin, and its distributionagency, known as Kingsbury Breweries Company Distributors, here involved, at Milwaukee Asubstantial amount of the Company's sales were made through this branch distributor The designa-tion agency, here involved, at Milwaukee The Company's sales in 1944 through its Milwaukee agency5Fox Head Waukesha Corporation operates its brewery at Waukesha, Wisconsin, and its distribu-tion agency, here involved, at Milwaukee The Company's sales in 1944 through its Milwaukee agencyexceeded $440,000 L'REWERY PROPRIETORS OF MILWAU KEE, WISCONSIN 165Matushka Co., Inc., is engaged solely in the distribution of beer. During1944 the Company purchased more than $100,000 worth of beer, of which$1,200 worth was shipped to it from points outside the State of Wisconsin.During the same year, its sales were, confined entirely to the. State ofWisconsin.Each of the Companies admits that it is engaged in commerce withinthe meaning of the National Labor Relations Act.II. THE ORGANIZATION INVOLVEDInternationalUnion of United Brewery, Flour, Cereal & Soft DrinkWorkers of America, Brewery Workers Union No. 9, is a labor organiza-tion admitting to membership employees of the Companies.III.THE QUESTION CONCERNING REPRESENTATIONOn January 29, 1945. Auto Truck DriversJoint CouncilNo. 50, A. F. L.,herein called the Council,notified each of the 10 Companies involved hereinthat it represented employees covered by the contract then existing betweentheUnion and the Proprietors and requested that the Companies ceasebargainingwith the Unionand not renew the contract.On January 30,when the Union presented a contract to the Proprietors,the latter refusedto negotiatewith the Unionuntil the Union had been certified by the Boardin an appropriateunit. The Unionthereafter filed its petition in the instantproceeding As noted above,the Council did not appear at the hearing. TheUnion relies on its contract to establish its interest herein. The Proprietorshas recognizedthe Unionas the collective bargaining representative of aproduction and maintenance unit of its members' employees,at least since1934, andhas formulated and signedwith the Unionwritten contracts con-taining a union shop clause.Upon thesefactswe find that the Union hasdemonstrated a sufficient interestamong employeesin the unit hereinatferfound to be appropriate to raise a question concerning representation "We find thata question affecting commerce has arisen concerning therepresentation of employees of the Companieswithin the meaningof Section9 (c) and Section2 (6) and (7) of the Act.IV. THEAPPROPRIATE UNITThe Union seeks a unit of production, maintenance, and delivery employ-ees, including malt house employees, engineers, firemen, oilers,'coal passers,repairmen, truck drivers and helpers, and leadmen and working foremen,but excluding executives, office and clerical employees, machinists, machin-ist helpers, auto mechanics, auto mechanic helpers, carpenters, millwrights,hod carriers, building and common laborers, plumbers, steamfitters, coop-ers, painters, blacksmiths, chief engineers, and foremen. The crafts which6Matter of Inter nationalShocCompany (Rubber Plant),55 N. L R. L' 2G7. 166DECISIONS OF 1\T,\TIONALLABOR RELATIONS BOARDwould thus be excluded are those which are presently covered by contractsbetween their craft union locals and the Proprietors. The unit thus soughtwould- be city-wide, covering the employeesin all breweries and beer dis-tributors inMilwaukee. The Proprietors and the member Companies donot dispute the classifications of employees which the Union desires toinclude and. exclude.Moreover, the Proprietors and the member Com-panies agree that the multiple-employer, city-wide unit sought is appro-priate.The history of collective bargainingIn 1934, after the repeal of the Eighteenth Amendment, the breweriesand beer distributors in Milwaukee banded togetherin an informal organi-zation known as the Proprietors.' This organization negotiated in that yearthe first of a series of collective bargaining contracts with the Union e Eachof these contracts was entitledan agreementbetween the "undersignedBrewery Proprietors," and the Union.' The Proprietorcompanies werejointly designated in the preamble and substantiveclauses ofeach contractas "the employer," and each of the participatingcompanies signed the con-tract as oneof the signatories "For the Proprietors," or "For the Em-ployer."While the record is silent with respect tothe mannerin which theseveralparticipating companies resolved any differences among themselvesas to the terms of the contracts, and as to the manner in which their nego-tiators derived their authority, expressed or implied, all membercompaniesin the Proprietors invariably signed the contracts. The contracts providedfor wages, hours, and working conditions of all the employees of the mem-bers of the Proprietors, in the occupational categories comprising the unitherein alleged as appropriate. The Union and the Proprietors agree that thismulti-employer method of bargaining has resultedin amicablelabor rela-tions throughout the industry in the city. There has been no labor disputeor work stoppage since the 1934 contractnegotiations.Grievances, it wastestified, were handled on a multiple-employer basis,' except inthose casesin which the dispute involved only the inner operation of one company orT During the history of the Proprietors,at one time or another it had among its members the CreamCity Brewing Company, Milwaukee Beer Company,and Old Lager Brewing Company,which are nolonger in business, and the Premier-Pabst Corporation which is today the Pabst Brewing CompanyThe distributor formerly designated as North Side Kingsbury Distributors and Gerlack-KingsburyBranch is now designated as Kingsbuiy Breweries Company,Distributorss Subsequent contracts were executed in 1937,1939, and 1942 The 1942 contract,which was an -amendment and extension of the prior contract,was for a 3-year term ending February 28, 1945eThe 1937 contract was made in the name of the International Union. The subsequent contractswere made in the names of the Local Union and the International Union. The record does not revealwhether the 1934 contract was made in the name of the Local, the International,or both.r° I e , the recoi d indicates that for the most part grievances were handled by the committee whichnegotiated the contracts The only possible exception indicated by therecord was as to employees ofthe distributor Companies.An employer witness explained at the hearing that this exception existedbecause of the circumstances that the distributors employed relatively few employees,only drivers andhelpers, as compared to the larger number of employees in many occupational classifications employedby the breweries. L'ltli\\'I RPROPRIETORS OF M I LWAUI:EE, WISCONSIN 167the interpretation of the contract by a -single company. In 1935, eight ofthe Companies involved herein, together with companies which have sinceceased operations, incorporated under the name,Milwaukee Brewers'Association.' The Labor Committee which has conducted the negotiationsfor the Proprietors was thereafter appointed by the president of this TradeAssociation. The subsequent contracts of 1937 and 1939, and the 1942extension agreement to the 1939 contract, followed the outlines of the 1934contract, and continued to show the contracts to be between the Union andthe Proprietors. The two members of the Proprietors who are not membersof the Association allowed each labor agreement after 1934 to be nego-tiated on their behalf by the Labor Committee, and these Companies in eachinstance signed the contracts without objection. These Companies stated onthe record that they believe the city-wide unit, including themselves, to beappropriate, and that it is their desire to continue the practice of designatingthe Association's Labor Committee their agent for the purpose of formulat-ing their collective bargaining contracts.The record reveals that the Union had, until 1922, four separate localorganizations. It appears that from 1909 until 1922 these four unions en-gaged in collective bargaining and signed contracts in the city of Milwaukeeon a multiple-employer basis, and that until 1922 the Companies involvedcalled themselves, in those contracts, the "Association." During that period,also, labor relations were on the whole amicable, there being a 1-day workstoppage in 1914, and a 16-month strike.beginning in 1922, which resultedfrom the passage of the Eighteenth Amendment and the subsequent workshortage at these plants. Due to the Eighteenth Amendment, there is nobargaining history from 1922 to 1934. The evidence revealed that it is cus-tomary in the brewing industry for bargaining to be conducted on amultiple-employer basis, and that such units include beer distributors aswell as breweries in New York City, Buffalo, Rochester, Syracuse, Pitts-burgh, St. Louis, Philadelphia, San Francisco, and Los Angeles. In a dis-pute before the National War Labor Board, involving breweries and beerdistributors in Philadelphia, the case was processed as a single litigation,despite the presence of more than one employer.During the entire period of collective bargaining history, the Union andits four predecessors were the only representatives of a production andmaintenance unit in these Companies, and they have represented a produc-tion and maintenance unit in all of the Companies herein involved11Pabst Brewing Company,Jos Schlitz Brewing Company,MillerBrewing Company, Blatz Brew-ing Company,A. Gettelman Brewing Company, Independent Milwaukee Brewery, and Fox HeadWaukesha Corporation are the original corpoiations which comprise the Association today. CapitolBrewery Co of Milwaukee,Inc , withdrew from the Association in February 1945, due to the factthat it no longer sells beer in the Milwaukee area This Company, nevertheless, remains a member ofthe Proprietors and desires to be included in the multiple-employer unit sought herein. 168DECISIONS OF NATIONAL LABOR RELATIONS BOARDConclusionOn the basis of the facts above and upon the entire record in the case, weare of the opinion that the course of collective bargaining, which over aperiod of many years has been conducted on a multiple-employer, city-widebasis,must govern the scope of the appropriate unit in the instant case. Inreaching this conclusion, we have considered the fact that all of the partiesinvolved herein desire to continue their relationship upon that basis, thatthere exists a marked similarity in labor problems among all of the Com-panies involved; that the employers in question have for many years estab-lished a practice of joint action in regard to labor relations and have handledgrievances in the majority of instances upon that basis, and that the customin the brewery industry and the history of bargaining in Milwaukee haveconvinced the parties of the value to be derived from bargaining upon thatbasis.' Accordingly, we find that the multiple-employer unit sought by theUnion is appropriate for the purposes of collective bargaining. In accord-ance with the agreement of the parties, we find that all of the production,maintenance,and,delivery employees of the members of the Brewery Pro-prietors of Milwaukee,Wisconsin, including malt house employees, engi-neers, firemen, oilers, coal passers, repairmen, truck drivers and helpers,and leadmen and working foremen, but excluding executives, office andclerical employees,machinists,machinist- helpers, auto mechanics, automechanic helpers, carpenters, millwrights, hod carriers, building and colii-mon laborers, sheet metal workers, electrical workers, plumbers, steam-fitters, coopers, painters, blacksmiths, chief engineers, foremen, and anyother supervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, or effec-tively recommend such action, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation which hasarisen be resolved by an election by secret ballot. Testimony at the hearingrevealed that among the employees of the Companies there are certain"temporary" and "part-time casual" workers. The parties would include thetemporary employees in and exclude the part-time casual employees fromthe group of employees eligible to vote. The temporary employees workfull time, at a different rate of pay than the regular employees but subjectto the same working conditions. Before the war these employees workedonly during the peak season, but since the manpower shortage, these em-12 SeeMatterof Dolese & Shepa+d Company, 56 NL. R B 532,Matte, of George F Carleton& Company, Inc.,54 N L R. B 222;Matter of Rayonier Incorporated, Grays Harbor Division, 52N L. R. B 1269;Matterof New Bedford CottonManufacturers'Association,47 NL.R. B 1345We distinguishMatter ofAdvance TanningCompany,et at,60 N L R. B 923,wherein the factsdiffered fromthose here present.In that case, the employersmade individual, albeituniforni,contracts. BREWERY PROPRIETORS OF MILWAUKEE, WISCONSIN 169ployees are given a 90-day trial period, and if found satisfactory, are maderegular employees. The Union issues these employees work permits for thetrial period, and processes their grievances during that time. The commu-nity of interest of these employees with the other production and main-tenance employees in the conditions of employment is clear, and we shallaccord these so-called temporary employees a voice in the determination oftheir representatives. The part-time casual employees, many of whom areregularly employed in other industries, work between 15 and 30 hours perweek for the Companies here involved. Uncontradicted testimony revealedthat there is a 300 percent turn-over among these employees in a year. TheUnion issues work permits to these employees also, and likewise processestheir grievances.We are of the opinion, however, that due to the high rateof turn-over these employees do not have a sufficient interest in the condi-tions of employment to entitle them to vote and we shall not include themin the group of eligible voters.We shall direct that the employees of theCompanies eligible to vote in the election shall be, with the exception of thepart-time casual employees, those employees in the appropriate unit whowere employed during the pay-roll period immediately preceding the dateof the Direction of Election herein, subject to the limitations and additionsset forth in the Direction.'SDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act, andpursuant to Article III, Section 9, of National Labor Relations BoardRules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representativesfor the purposes of collective bargaining with Brewery Proprietors of Mil-waukee,Wisconsin, as representative of Pabst Brewing Company, Jos.Schlitz Brewing Company, Miller Brewing Company, Blatz Brewing Com-pany, A. Gettelman Brewing Company, Independent Milwaukee Brewery,Matushka Co., Inc., Capitol Brewing Co. of Milwaukee, Inc., Fox HeadWaukesha Corporation, and Kingsbury Breweries Co., Distributors, all ofMilwaukee,Wisconsin, an election by secret ballot shall be conducted asearly as possible, but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional Director forthe Thirteenth Region, acting in this matter as agent for the National LaborRelations Board, and subject to Article III, Section 10 and 11, of saidRules and Regulations, among the employees in the unit found appropriatein Section IV, above, who were employed during the pay-roll period inmie-diately preceding the date of this Direction, including employees who did13 The Union requested at the hearing that it be designated on the ballot as "Brewery Workers'Local Union No 9." This request is herebygranted 1 70DECISIONS Or NATIONAL LABOR RELATIONS BOARDnot work during the said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forces of theUnited States who present themselves in person at the polls, but excludingany who have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, to determine whetheror not they desire to be represented by Brewery Workers' Local Union No.9, for the purposes of collective bargaining.